UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	The George Putnam Fund of Boston Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 4/30/14 (Unaudited) COMMON STOCKS (58.3%) (a) Shares Value Banking (7.4%) Bank of America Corp. 846,100 $12,809,954 Bank of New York Mellon Corp. (The) 188,200 6,374,334 Barclays PLC ADR (United Kingdom) 144,915 2,479,496 BB&T Corp. 53,200 1,985,956 Capital One Financial Corp. 67,200 4,966,080 Citigroup, Inc. 215,750 10,336,583 City National Corp. 44,000 3,193,080 Fifth Third Bancorp 167,500 3,452,175 JPMorgan Chase & Co. 296,600 16,603,668 PNC Financial Services Group, Inc. 19,900 1,672,396 Regions Financial Corp. 359,000 3,640,260 State Street Corp. 117,600 7,592,256 U.S. Bancorp 236,000 9,624,080 Wells Fargo & Co. 230,000 11,417,200 Basic materials (1.6%) Agrium, Inc. (Canada) 41,600 3,996,512 Alcoa, Inc. 76,900 1,035,843 Dow Chemical Co. (The) 102,948 5,137,105 E.I. du Pont de Nemours & Co. 28,400 1,911,888 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 72,200 2,481,514 International Paper Co. 59,600 2,780,340 Nucor Corp. 46,400 2,401,200 PPG Industries, Inc. 6,500 1,258,530 Capital goods (3.5%) Caterpillar, Inc. 30,300 3,193,620 Eaton Corp PLC 83,800 6,087,232 Emerson Electric Co. 22,000 1,499,960 General Dynamics Corp. 64,200 7,026,690 Illinois Tool Works, Inc. 52,700 4,491,621 Ingersoll-Rand PLC 21,500 1,285,700 Northrop Grumman Corp. 38,100 4,629,531 Parker Hannifin Corp. 16,000 2,030,080 Raytheon Co. 57,600 5,499,648 Schneider Electric SA (France) 19,144 1,799,232 Staples, Inc. 28,500 356,250 United Technologies Corp. 64,100 7,584,953 Communication services (1.7%) AT&T, Inc. 91,482 3,265,907 Comcast Corp. Class A 148,200 7,670,832 Juniper Networks, Inc. (NON) 31,600 780,204 Liberty Global PLC Ser. C (United Kingdom) (NON) 103,400 3,973,662 Verizon Communications, Inc. 147,000 6,869,310 Conglomerates (1.6%) 3M Co. 12,900 1,794,261 General Electric Co. 301,500 8,107,335 Siemens AG ADR (Germany) 13,100 1,726,973 Tyco International, Ltd. 213,900 8,748,510 Consumer cyclicals (4.2%) ADT Corp. (The) 42,450 1,283,688 Bed Bath & Beyond, Inc. (NON) 87,100 5,411,523 CBS Corp. Class B (non-voting shares) 79,800 4,609,248 D.R. Horton, Inc. 119,800 2,669,144 Ford Motor Co. 194,200 3,136,330 General Motors Co. 71,900 2,479,112 Hilton Worldwide Holdings, Inc. (NON) 190,863 4,166,539 Home Depot, Inc. (The) 16,600 1,319,866 Johnson Controls, Inc. 148,300 6,694,262 Macy's, Inc. 14,900 855,707 Marriott International, Inc. Class A 51,720 2,996,140 Owens Corning, Inc. 44,900 1,834,165 Penn National Gaming, Inc. (NON) 86,700 967,572 PulteGroup, Inc. 153,300 2,819,187 Target Corp. 20,400 1,259,700 Time Warner, Inc. 60,500 4,020,830 TJX Cos., Inc. (The) 28,700 1,669,766 Viacom, Inc. Class B 38,000 3,229,240 Walt Disney Co. (The) 35,600 2,824,504 Consumer finance (0.3%) American Express Co. 37,500 3,278,625 Consumer staples (5.0%) Altria Group, Inc. 112,100 4,496,331 Coca-Cola Co. (The) 31,500 1,284,885 Coca-Cola Enterprises, Inc. 53,900 2,449,216 Colgate-Palmolive Co. 32,600 2,193,980 Coty, Inc. Class A 269,300 4,322,265 CVS Caremark Corp. 110,300 8,021,016 Dr. Pepper Snapple Group, Inc. 47,400 2,626,908 General Mills, Inc. 64,500 3,419,790 Kellogg Co. 62,200 4,156,826 McDonald's Corp. 34,800 3,528,024 PepsiCo, Inc. 53,200 4,569,348 Philip Morris International, Inc. 187,900 16,052,297 Procter & Gamble Co. (The) 74,300 6,133,465 Walgreen Co. 26,900 1,826,510 Energy (7.2%) Anadarko Petroleum Corp. 48,500 4,802,470 Chevron Corp. 55,400 6,953,808 ConocoPhillips 46,700 3,470,277 Exxon Mobil Corp. 310,600 31,808,546 Halliburton Co. 94,600 5,966,422 Marathon Oil Corp. 191,500 6,922,725 Noble Corp. PLC 48,500 1,494,285 Occidental Petroleum Corp. 26,100 2,499,075 Phillips 66 18,300 1,522,926 QEP Resources, Inc. 67,200 2,062,368 Royal Dutch Shell PLC ADR (United Kingdom) 205,930 16,214,928 Southwestern Energy Co. (NON) 54,900 2,628,612 Suncor Energy, Inc. (Canada) 117,100 4,520,060 Total SA ADR (France) 34,200 2,436,408 Financial (1.0%) CME Group, Inc. 78,800 5,546,732 Morgan Stanley 49,940 1,544,644 Carlyle Group LP (The) (Partnership shares) 168,900 5,418,312 Health care (10.0%) AstraZeneca PLC ADR (United Kingdom) 42,100 3,328,005 Baxter International, Inc. 104,500 7,606,555 Bristol-Myers Squibb Co. 51,200 2,564,608 CIGNA Corp. 55,900 4,474,236 Covidien PLC 73,412 5,230,605 Eli Lilly & Co. 83,700 4,946,670 GlaxoSmithKline PLC ADR (United Kingdom) 101,400 5,614,518 Johnson & Johnson 196,000 19,852,840 Medtronic, Inc. 62,100 3,652,722 Merck & Co., Inc. 176,000 10,306,560 Novartis AG ADR (Switzerland) 20,100 1,747,494 Pfizer, Inc. 427,094 13,359,500 Quest Diagnostics, Inc. 40,300 2,253,979 Sanofi ADR (France) 113,300 6,095,540 St. Jude Medical, Inc. 79,800 5,064,906 Stryker Corp. 56,000 4,354,000 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 97,200 4,749,192 Thermo Fisher Scientific, Inc. 55,500 6,327,000 UnitedHealth Group, Inc. 66,200 4,967,648 Ventas, Inc. (R) 50,900 3,363,472 Zimmer Holdings, Inc. 70,500 6,824,400 Zoetis, Inc. 84,705 2,563,173 Insurance (3.4%) Aflac, Inc. 25,300 1,586,816 American International Group, Inc. 142,900 7,592,277 Chubb Corp. (The) 38,600 3,554,288 Hartford Financial Services Group, Inc. (The) 214,000 7,676,180 Marsh & McLennan Cos., Inc. 77,600 3,826,456 MetLife, Inc. 122,400 6,407,640 Prudential Financial, Inc. 50,600 4,082,408 Sun Life Financial, Inc. (Canada) 63,900 2,162,376 Travelers Cos., Inc. (The) 74,400 6,739,152 Investment banking/Brokerage (1.0%) Charles Schwab Corp. (The) 178,600 4,741,830 Goldman Sachs Group, Inc. (The) 50,010 7,992,598 Real estate (0.6%) AvalonBay Communities, Inc. (R) 25,400 3,468,370 Gaming and Leisure Properties, Inc. (R) 53,316 1,959,363 Public Storage (R) 14,700 2,579,997 Technology (5.8%) Apple, Inc. 10,400 6,136,936 Cisco Systems, Inc. 360,200 8,324,222 eBay, Inc. (NON) 57,000 2,954,310 EMC Corp. 214,100 5,523,780 Google, Inc. Class C (NON) 11,809 6,219,328 Hewlett-Packard Co. 25,000 826,500 Honeywell International, Inc. 126,900 11,789,010 IBM Corp. 7,300 1,434,231 Intel Corp. 95,400 2,546,226 L-3 Communications Holdings, Inc. 44,900 5,180,113 Lam Research Corp. (NON) 31,400 1,808,954 Maxim Integrated Products, Inc. 58,500 1,897,740 Micron Technology, Inc. (NON) 86,300 2,254,156 Microsoft Corp. 91,700 3,704,680 NetApp, Inc. 39,700 1,413,717 Oracle Corp. 100,600 4,112,528 Qualcomm, Inc. 51,000 4,014,210 SanDisk Corp. 23,300 1,979,801 Texas Instruments, Inc. 38,000 1,727,100 Xilinx, Inc. 38,100 1,797,939 Transportation (1.1%) Delta Air Lines, Inc. 117,100 4,312,793 Union Pacific Corp. 21,400 4,075,202 United Continental Holdings, Inc. (NON) 57,300 2,341,851 United Parcel Service, Inc. Class B 37,700 3,713,450 Utilities and power (2.9%) Ameren Corp. 70,100 2,895,831 American Electric Power Co., Inc. 56,300 3,029,503 Calpine Corp. (NON) 138,300 3,171,219 Dominion Resources, Inc. 22,100 1,603,134 Duke Energy Corp. 38,133 2,840,527 Edison International 85,500 4,835,880 Entergy Corp. 52,600 3,813,500 FirstEnergy Corp. 120,400 4,063,500 NextEra Energy, Inc. 36,700 3,664,495 PG&E Corp. 100,450 4,578,511 PPL Corp. 97,039 3,235,280 Total common stocks (cost $577,014,873) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.8%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, May 1, 2044 $1,000,000 $994,141 U.S. Government Agency Mortgage Obligations (5.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 4,005 4,469 4 1/2s, September 1, 2043 1,379,655 1,490,943 4s, with due dates from July 1, 2042 to June 1, 2043 11,484,247 12,008,341 3 1/2s, with due dates from December 1, 2042 to April 1, 2043 946,643 964,504 3s, December 1, 2042 973,271 942,096 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 2,726,528 3,028,575 5 1/2s, TBA, May 1, 2044 2,000,000 2,212,188 5s, with due dates from August 1, 2033 to January 1, 2039 1,352,545 1,490,163 4 1/2s, with due dates from August 1, 2041 to October 1, 2043 20,728,942 22,296,411 4 1/2s, TBA, May 1, 2044 7,000,000 7,515,157 4s, TBA, May 1, 2044 5,000,000 5,238,281 3 1/2s, with due dates from May 1, 2043 to May 1, 2043 1,918,395 1,951,292 3 1/2s, TBA, May 1, 2044 4,000,000 4,062,188 3s, with due dates from January 1, 2043 to April 1, 2043 3,803,003 3,693,301 3s, TBA, May 1, 2044 7,000,000 6,824,453 Total U.S. government and agency mortgage obligations (cost $74,587,954) U.S. TREASURY OBLIGATIONS (12.4%) (a) Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 $6,440,000 $6,795,206 U.S. Treasury Notes 3 1/2s, February 15, 2018 29,440,000 31,896,689 3s, September 30, 2016 13,690,000 14,478,244 1 1/8s, December 31, 2019 3,860,000 3,698,061 1s, August 31, 2016 41,640,000 42,045,828 0 3/4s, March 31, 2018 25,640,000 25,103,414 0 1/4s, November 30, 2014 9,662,000 9,672,521 0 1/4s, August 31, 2014 26,890,000 26,906,806 Total U.S. treasury Obligations (cost $160,961,887) CORPORATE BONDS AND NOTES (15.1%) (a) Principal amount Value Basic materials (0.8%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $365,000 $464,984 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 400,000 505,000 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 600,000 629,637 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 408,000 427,070 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 93,996 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 206,730 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 335,000 337,611 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 231,686 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,133,706 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 500,000 550,270 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 235,000 235,507 International Paper Co. sr. unsec. notes 9 3/8s, 2019 461,000 607,289 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,758 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 271,358 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 412,000 417,900 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 204,644 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 188,000 205,342 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 77,000 83,785 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 345,000 363,308 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 285,000 288,708 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 427,872 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 181,734 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 226,952 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 211,176 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,370,000 1,708,405 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 553,000 723,197 Capital goods (0.4%) Delphi Corp. company guaranty sr. unsec. unsub. notes 4.15s, 2024 405,000 416,285 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 767,000 1,035,484 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,223,882 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 274,733 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 122,075 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 234,138 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 135,000 136,369 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 745,000 1,041,742 Communication services (1.2%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 228,942 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 287,625 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 735,000 757,875 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 235,563 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 715,000 715,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 337,077 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 787,244 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 95,263 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 476,965 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 288,906 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 283,000 297,798 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 353,000 400,382 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 128,620 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 204,894 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,206,978 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 284,560 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 610,000 811,983 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 195,000 196,170 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 845,000 951,435 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 1,045,878 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 355,000 442,683 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 984,000 1,307,560 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,000,000 1,206,984 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 5,200 130,212 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 270,000 282,018 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 956,729 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,262,528 Consumer cyclicals (1.2%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,316,459 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 190,000 261,373 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 247,000 268,613 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 880,000 1,176,588 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 457,950 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 625,000 590,136 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 642,088 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,641,333 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 265,891 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,275,000 1,624,229 Ford Motor Credit Co., LLC sr. unsec. notes 8s, 2016 500,000 583,209 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 185,000 191,475 Grupo Televisa, S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 355,378 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 157,000 177,090 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 632,080 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 320,000 366,169 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 150,000 164,802 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 200,000 192,128 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 301,000 368,540 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 310,000 381,886 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 149,280 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 73,435 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 310,000 319,121 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 433,520 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 195,000 195,028 Owens Corning company guaranty sr. unsec. notes 9s, 2019 55,000 69,040 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 390,000 396,177 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 715,743 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 550,000 561,000 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 505,307 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 773,000 784,179 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 84,000 110,885 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 132,000 175,054 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 1,209,000 1,149,015 Anheuser-Busch Cos., LLC company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 885,000 1,005,905 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 253,412 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 529,168 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,140,384 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 696,313 862,081 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 695,432 720,860 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 108,000 112,118 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 620,000 702,657 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,082,094 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,250,000 1,617,484 ERAC USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 785,000 840,361 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 437,000 409,778 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 390,883 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 683,848 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 716,758 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 192,727 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 676,000 857,516 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 214,133 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 460,000 506,024 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 708,186 Energy (1.2%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,312,121 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 261,502 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 192,971 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 405,048 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 237,234 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 498,283 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 1,070,000 1,469,946 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 278,220 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 216,509 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 286,137 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 430,435 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 250,000 233,591 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 305,930 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 844,898 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 365,517 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,143,000 1,275,874 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 1,109,684 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 687,353 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,234,404 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,007,299 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 245,000 265,393 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 537,585 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 600,000 876,642 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 294,708 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 319,070 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 93,000 122,026 Williams Partners LP sr. unsec. notes 5.4s, 2044 323,000 338,137 Williams Partners LP sr. unsec. notes 4.3s, 2024 322,000 327,734 Financials (6.4%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,773,000 1,904,113 Aflac, Inc. sr. unsec. notes 6.9s, 2039 747,000 992,865 Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 396,357 American Express Co. sr. unsec. notes 7s, 2018 650,000 774,497 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 856,000 1,144,900 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,079,205 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 715,000 726,120 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 611,684 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 550,000 589,600 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 135,000 144,788 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 398,580 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 346,963 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,724,000 2,340,813 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,602,420 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 500,000 577,247 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 331,000 393,675 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 703,000 684,522 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 100,000 112,000 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 850,000 872,313 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 391,789 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 810,000 821,840 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,213,000 1,320,068 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 456,353 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 805,000 838,876 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 50,000 63,703 Citigroup, Inc. sr. unsec. sub. FRN notes 0.505s, 2016 123,000 121,784 Citigroup, Inc. sub. notes 5s, 2014 914,000 928,664 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 243,362 CNA Financial Corp. unsec. notes 6 1/2s, 2016 435,000 488,862 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands bank guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 260,143 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 1,079,000 1,206,354 Credit Suisse/New York sr. unsec. notes 5.3s, 2019 475,000 543,562 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 605,000 756,615 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 375,000 441,651 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 689,000 713,445 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 428,000 488,678 EPR Properties unsec. notes 5 1/4s, 2023 (R) 345,000 355,948 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 217,000 200,725 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 425,000 443,520 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 355,000 393,163 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 1,540,000 2,006,780 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 860,000 1,074,615 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 977,276 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 324,708 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,923,232 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 103,000 117,309 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,230,000 1,312,545 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 410,000 409,443 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,117,583 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 342,000 447,105 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 2,300,000 2,386,250 HSBC Holdings PLC unsec. sub. notes 5 1/4s, 2044 (United Kingdom) 800,000 819,573 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 450,000 455,625 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,426,998 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 303,188 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 780,000 881,400 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,425,156 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.236s, 2047 2,443,000 1,905,540 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 785,000 892,938 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 373,687 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 1,290,000 1,987,001 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.993s, 2026 275,000 241,848 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 600,000 677,393 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 2,044,000 2,483,460 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 640,150 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 285,000 292,167 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 479,776 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 545,263 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,381,640 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 381,919 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 417,047 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 225,618 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 2,979,000 3,300,732 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 359,000 370,219 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 1,153,000 1,148,676 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.11s, 2017 180,000 178,544 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 718,000 956,735 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 1,045,000 1,106,276 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 292,000 308,936 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 133,000 138,941 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 1,510,000 1,768,588 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 940,000 1,003,488 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 1,100,000 1,165,067 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 630,000 659,218 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 600,000 654,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 800,000 775,846 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.233s, 2037 2,021,000 1,669,851 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 825,000 837,115 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 265,000 310,161 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 263,000 348,565 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 398,631 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 2,640,000 3,137,033 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,217,640 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 570,000 690,033 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 788,469 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 1,050,000 1,073,605 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 214,000 228,445 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,535,920 Health care (0.1%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 124,873 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 521,122 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 110,000 111,552 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 400,588 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 130,550 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 308,169 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 203,859 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 421,000 382,481 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 215,000 215,583 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 35,000 35,115 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 992,447 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 162,000 193,185 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 245,000 245,613 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 678,233 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 169,831 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 108,709 117,134 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 187,835 201,923 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 45,000 42,726 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 85,000 78,903 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 458,231 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 646,535 741,899 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 590,000 599,278 Utilities and power (1.8%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 588,901 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 142,403 Beaver Valley Funding Corp. sr. bonds 9s, 2017 132,000 139,064 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 975,000 1,064,811 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 595,000 714,635 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 220,000 214,667 Dominion Resources, Inc./VA sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 11,470 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 449,814 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 365,000 379,935 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 743,225 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 660,476 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 272,845 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 360,000 369,450 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 1,020,031 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 200,000 217,715 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 718,126 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 252,000 256,410 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 397,858 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 470,000 581,599 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 889,757 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 263,044 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 872,467 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 375,610 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 222,459 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 295,432 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 408,427 Kansas Gas and Electric Co. bonds 5.647s, 2021 229,336 246,122 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 420,000 419,029 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 385,000 478,927 Nevada Power Co. mtge. notes 7 1/8s, 2019 295,000 362,008 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 559,593 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 441,000 467,492 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 520,090 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 140,000 164,846 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 331,000 358,394 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 152,552 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,416,671 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 656,000 675,680 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 127,053 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 889,000 1,142,259 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 1,145,000 1,189,369 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 205,707 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 1,945,000 2,010,644 Total corporate bonds and notes (cost $178,372,832) MORTGAGE-BACKED SECURITIES (0.9%) (a) Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $1,628,000 $1,653,438 FRB Ser. 05-1, Class A4, 5.347s, 2042 1,021,511 1,031,103 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.823s, 2044 1,000,000 1,100,500 Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,069,985 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 4,417,062 75,401 Ser. T-56, Class 1, IO, zero %, 2043 6,742,124 527 Ser. T-56, Class 2, IO, zero %, 2043 6,490,194 20,282 Ser. T-56, Class 3, IO, zero %, 2043 5,288,204 413 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.308s, 2045 1,390,395 13,687 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 194,241 19 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.902s, 2032 (F) 215,428 150,752 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 94,621 94,621 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 07-C1, Class A3, 5.79s, 2051 39,878 40,396 Ser. 04-LN2, Class A2, 5.115s, 2041 321,152 323,448 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 96,930 97,172 Ser. 99-C1, Class G, 6.41s, 2031 765,731 792,412 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,125,694 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class AS, 4.566s, 2046 507,000 528,953 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.777s, 2049 (F) 340,412 340,801 FRB Ser. 07-HQ12, Class A2FX, 5.777s, 2049 587,232 596,099 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 410,035 53,305 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,975,626 493,906 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 2.021s, 2045 8,399,263 933,536 WF-RBS Commercial Mortgage Trust Ser. 12-C9, Class AS, 3.388s, 2045 695,000 686,493 Total mortgage-backed securities (cost $10,622,712) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value PPL Corp. $4.375 cv. pfd. 22,485 $1,213,965 United Technologies Corp. $3.75 cv. pfd. 42,386 2,803,410 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 45,719 2,560,264 Total convertible preferred stocks (cost $5,764,611) INVESTMENT COMPANIES (0.2%) (a) Shares Value Vanguard MSCI Emerging Markets ETF 78,600 $3,217,884 Total investment companies (cost $3,196,744) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $297,141 IL State G.O. Bonds, 4.421s, 1/1/15 420,000 430,189 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 475,209 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 303,848 Total municipal bonds and notes (cost $1,261,429) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $350,000 $375,288 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 450,000 478,354 Total foreign government and agency bonds and notes (cost $797,826) SHORT-TERM INVESTMENTS (8.7%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 112,557,234 $112,557,234 Total short-term investments (cost $112,557,234) TOTAL INVESTMENTS Total investments (cost $1,125,138,102) (b) TBA SALE COMMITMENTS OUTSTANDING at 4/30/14 (proceeds receivable $2,076,172) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, May 1, 2044 $2,000,000 3/28/14 $2,095,312 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,296,419,043. (b) The aggregate identified cost on a tax basis is $1,127,672,146, resulting in gross unrealized appreciation and depreciation of $202,321,631 and $8,179,547, respectively, or net unrealized appreciation of $194,142,084. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $115,283,694 $133,333,260 $136,059,720 $62,470 $112,557,234 (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $24,528,359 to cover delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $21,002,932 $— $— Capital goods 43,685,285 1,799,232 — Communication services 22,559,915 — — Conglomerates 20,377,079 — — Consumer cyclicals 54,246,523 — — Consumer staples 65,080,861 — — Energy 93,302,910 — — Financials 176,305,582 — — Health care 129,247,623 — — Technology 75,645,481 — — Transportation 14,443,296 — — Utilities and power 37,731,380 — — Total common stocks — Convertible preferred stocks $2,803,410 $3,774,229 $— Corporate bonds and notes — 195,137,130 — Foreign government and agency bonds and notes 853,642 Investment companies 3,217,884 — — Mortgage-backed securities — 11,222,943 — Municipal bonds and notes — 1,506,387 — U.S. government and agency mortgage obligations — 74,716,503 — U.S. treasury obligations — 160,596,769 — Short-term investments 112,557,234 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — (2,095,312) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The George Putnam Fund of Boston By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
